Exhibit 10.40

SECOND AMENDMENT AGREEMENT TO

CREDIT AGREEMENT

This AMENDMENT AGREEMENT is dated as of November 16, 2007 between SOLO CUP
CANADA INC. (the “Borrower”) and GE CANADA FINANCE HOLDING COMPANY (the “Lender”
or “Agent”).

WHEREAS:

 

(A) Agent and Borrower (under Borrower’s prior name of Lily Cups Inc.) entered
into a credit agreement dated as of September 24, 2004 as amended by the first
amendment to credit agreement dated as of October 19, 2006 (as amended, the
“Credit Agreement”); and

 

(B) Agent and Borrower have agreed to amend certain terms of the Credit
Agreement effective the date hereof;

NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the mutual
covenants and agreements contained in this Amendment Agreement and other good
and valuable consideration now paid by each party to the other (the receipt and
sufficiency of which are hereby acknowledged), the parties agree as follows:

ARTICLE I

INTERPRETATION

Section 1.1 Definitions. Terms used, but not defined, in this Amendment
Agreement shall have the respective meanings assigned to them in the Credit
Agreement.

ARTICLE II

AMENDMENTS

Section 2.1 Credit Agreement Amendments. As of and with effect from the date
hereof the Credit Agreement shall be amended as follows (in this Section 2.1
only, unless the context otherwise specifies, a reference to a Section or a
subsection is a reference to a Section or a subsection of the Credit Agreement):

 

  (1) In Annex A, the definition of “Letter of Credit Obligations” is deleted
and replaced by the following:

Letter of Credit Obligations shall mean all outstanding obligations incurred by
Lender at the request of Borrower, whether direct or indirect, contingent or
otherwise, due or not due, in connection with the issuance of a reimbursement
agreement or



--------------------------------------------------------------------------------

guarantee by Lender or purchase of a participation as set forth in Annex B with
respect to any Letter of Credit. The amount of such Letter of Credit Obligations
shall equal the maximum amount or Equivalent Amount, as appropriate, which may
be payable by Lender thereupon or pursuant thereto.

 

  (2) In Annex B, paragraphs (1) and (5) are deleted and replaced by the
following:

(1) Issuance. Subject to the terms and conditions of the Agreement, Lender
agrees to incur, from time to time prior to the Commitment Termination Date,
upon the request of Borrower and for Borrower’s account, Letter of Credit
Obligations by causing Letters of Credit to be issued (by a bank or other
legally authorized Person selected by or acceptable to Lender in its sole
discretion (each, an “L/C Issuer”)) for Borrower’s account in Dollars or US
Dollars and guaranteed by Lender; provided, however, that (a) the aggregate
amount of all such Letter of Credit Obligations shall not at any time exceed the
least of (i) Eleven Million Dollars ($11,000,000) minus the amount of all
outstanding Permitted Investments (the “L/C Sublimit”), and (ii) the Maximum
Amount less the aggregate outstanding principal balance of the Revolving Credit
Advances and (iii) the Borrowing Base less the aggregate outstanding principal
balance of the Revolving Credit Advances; (b) the maximum amount of Letters of
Credit which may be issued in US Dollars is the Equivalent Amount of Ten Million
Dollars ($10,000,000); (c) one million Dollars ($1, 000,000) of the L/C Sublimit
may only be used for Letters of Credit issued in Dollars; and (d) ten million
Dollars ($10,000,000) of the L/C Sublimit may only be used for Letters of Credit
(each an “Affiliate Letter of Credit”) to be issued for Borrower’s account on
behalf of Solo Cup Company to beneficiaries identified by Solo Cup Company. No
Letter of Credit shall have an expiry date which is more than one year following
the date of issuance thereof, and Lender shall not be under any obligation to
incur Letter of Credit Obligations in respect of, or purchase risk
participations in, any Letter of Credit having an expiry date which is later
than the Commitment Termination Date.

(5) Request for Incurrence of Letter of Credit Obligations. Borrower shall give
Lender at least two (2) Business Days prior written notice requesting the
incurrence of any Letter of Credit Obligation, specifying the date such Letter
of Credit Obligation is to be incurred, identifying the beneficiary to which
such Letter of Credit Obligation relates, describing the nature of the
transactions proposed to be supported thereby and indicating whether such Letter
of Credit Obligation is in respect of an Affiliate Letter of Credit. The notice
shall be accompanied by the form of the Letter of Credit (which shall be
acceptable to the L/C Issuer) to be guaranteed and, to the extent not previously
delivered to Lender, copies of all

 

- 2 -



--------------------------------------------------------------------------------

agreements between Borrower and the L/C Issuer pertaining to the issuance of
Letters of Credit. Notwithstanding anything contained herein to the contrary,
Letter of Credit applications by Borrower and approvals by Lender and the L/C
Issuer may be made and transmitted pursuant to electronic codes and security
measures mutually agreed upon and established by and among Borrower, Lender and
the L/C Issuer.

 

  (3) Section 6.2 is deleted in its entirety and replaced by the following:

Investments; Loans and Advances. Except as otherwise expressly permitted by this
Section 6, Borrower shall not make or permit to exist any investment in, or
make, accrue or permit to exist loans or advances of money to, any Person,
through the direct or indirect lending of money, holding of securities or
otherwise, except that (1) Borrower may hold investments comprised of notes
payable, or stock or other securities issued by Account Debtors to Borrower
pursuant to negotiated agreements with respect to settlement of such Account
Debtor’s Accounts in the ordinary course of business, so long as the aggregate
amount of such Accounts so settled by Borrower does not exceed $250,000; (2) so
long as no Default or Event of Default shall have occurred and be continuing,
and there is no outstanding Revolving Loan balance, Borrower may make
investments, subject to Control Letters in favour of Agent or otherwise subject
to a perfected security interest in favour of Agent, in (A) marketable direct
obligations issued or unconditionally guaranteed by Canada, any agency thereof,
the United States of America or any agency thereof maturing within one year from
the date of acquisition thereof, (B) commercial paper maturing no more than one
year from the date of creation thereof and currently having the highest rating
obtainable from either Standard & Poor’s Ratings Group or Moody’s Investors
Service, Inc., (C) certificates of deposit, maturing no more than one year from
the date of creation thereof, issued by commercial banks incorporated under the
laws of Canada or the United States of America, each having combined capital,
surplus and undivided profits of not less than US$300,000,000 and having a
senior unsecured rating of “A” or better by a nationally recognized rating
agency (an “A Rated Bank”), (D) time deposits, maturing no more than 30 days
from the date of creation thereof with A Rated Banks, and (E) mutual funds that
invest solely in one or more of the investments described in clauses (A) through
(D) above, and (F) other investments not exceeding $100,000 in the aggregate at
any time outstanding, and (3) so long as no Default or Event of Default shall
have occurred and be continuing, Borrower may make investments (“Permitted
Investments”) in operating businesses which are substantially similar to the
business of Borrower, including Affiliates of Borrower, in an aggregate amount
(or Equivalent Amount, as appropriate) of up to $10,000,000 less the amount (or
Equivalent Amount, as appropriate) of all Letter of Credit Obligations
outstanding in respect of Affiliate Letters of Credit; provided that the
following conditions have been met: (A) the average Borrowing Availability
during the 90-day period

 

- 3 -



--------------------------------------------------------------------------------

prior to the date of such investment is not less than $6,000,000 and the
Borrowing Availability is not less than $5,000,000 for more than five
(5) consecutive Business Days at any time during such 90-day period (except that
the Borrowing Availability must be at least $6,000,000 for the last 10 days of
such 90-day period), in all cases calculated as if such investment had already
been made 91 days prior to the date of such investment, (B) Agent shall be
satisfied in its sole discretion (or, pursuant to Section 3.1(h) of this
Amendment Agreement, be deemed to be satisfied) that the restatement of Solo Cup
Company's financial statements for fiscal 2003, 2004 and 2005 as well as the
first quarter of 2006 indicates no material adverse cash impact on Borrower’s
operations or shall have waived the aforesaid condition, (C) Agent has received
15 days prior written notice of Borrower’s intention to make the investment
together with sufficient information to enable Agent to evaluate the investment,
(D) any securities received by Borrower as consideration for such investment are
delivered into the possession of Agent together with any other documents
requested by Agent to perfect its security interest in such securities, and
(E) Agent has provided its prior written consent, such consent not to be
unreasonably withheld, to the making of such investment.

ARTICLE III

MISCELLANEOUS

Section 3.1 Continuing Effect. The parties hereby confirm the terms of the
Credit Agreement and each of the Loan Documents which continue in full force and
effect except as amended by the terms of this Amendment Agreement. The Credit
Agreement and this Amendment Agreement shall hereafter be read and construed as
one instrument.

Section 3.2 Governing Law. The provisions of section 11.9 of the Credit
Agreement shall apply to this Amendment Agreement as if the same were set out in
full herein.

Section 3.3 Variation. The provisions of this Amendment Agreement shall not be
varied otherwise than by an instrument in writing executed by or on behalf of
all the parties.

Section 3.4 Counterparts. This Amendment Agreement may be executed in any number
of counterparts and by any party hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which, when taken
together, shall constitute one and the same agreement. Counterparts may be
executed either in original or faxed form and the parties adopt any signatures
received by a receiving fax machine as original signatures of the parties;
provided however, that any party providing its signature in such manner will
promptly forward to the other parties an original of the signed copy of this
Amendment Agreement which was so faxed.

 

- 4 -



--------------------------------------------------------------------------------

Section 3.5 Further Assurances. Each party agrees from time to time to do and
perform such other and further acts and execute and deliver any and all such
other instruments as may be required by law or reasonably requested by any other
party to establish, maintain and protect the rights and remedies of such party
and to carry out and effect the intent and purpose of this Amendment Agreement.

Section 3.6 Invalidity of any Provision. If any provision of this Amendment
Agreement becomes invalid, illegal or unenforceable in any respect under any
law, the validity, legality and enforceability of the remaining provisions shall
not in any way be affected or impaired.

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment Agreement as
of the date first written above.

 

SOLO CUP CANADA INC. By:  

/s/ Robert M. Korzenski

Name:   Robert M. Korzenski Title:   President GE CANADA FINANCE HOLDING COMPANY
By:  

/s/ Colin Woodyard

Name:   Colin Woodyard Title:   Vice President

SIGNATURE PAGE TO

SECOND AMENDMENT AGREEMENT

TO CREDIT AGREEMENT

 

- 6 -